Appeal by the defendant from a judgment of the County Court, Nassau County (Boklan, J.), rendered April 18, 1983, convicting him of criminal possession of stolen property in the first degree and conspiracy in the fifth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
There was sufficient evidence adduced at the trial from which the jury could rationally conclude, either under a theory of accomplice liability or constructive possession, that the defendant was guilty of the crimes charged (see, Penal Law §§ 20.00, 10.00 [8]; People v Page, 105 AD2d 930; People v Dennis, 88 AD2d 963; People v Passero, 83 AD2d 769; People v Hadley, 67 AD2d 259).
We find the defendant’s remaining contentions to be without merit. Niehoff, J. P., Kunzeman, Kooper and Sullivan, JJ., concur.